DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 June 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the controller of Logan is designed for a different purpose than the one claimed and would not be operable to transmit communications via an electrode suited for drilling a borehole (i.e. pulse power drilling electrode), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Rodland discloses pulse drilling with an electrode and a controller as discussed below. Logan teaches using a controller to send data in an electrical discharge as discussed below. Applicant argues that one of ordinary skill in the art would not think to combine the references. Examiner respectfully disagrees since it is well known to combine operations so that drilling and communication can occur at the same time as the system of Logan also includes a drill bit (14) with the data encoder and controller discussed below. Applicant further argues that the controller of Logan would not be suited for use with Rodland. Examiner respectfully disagrees. A controller is essentially a computer that can be programed for different operations. In the current rejection the use of the controller of Rodland is combined with that of Logan in order to allow multiple operations to be performed. 
Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodland (US 2009/0133929) in view of Logan (US 2019/0353031).
With respect to claim 1: Rodland discloses a system comprising: 
a pulse power drill string (Fig. 4b) to be positioned in a borehole formed in a subsurface formation (Fig. 4b), the pulse power drill string to drill the borehole based on periodic pulsing of an electrical discharge into the subsurface formation (¶ [0108]; Claims 59, 92), the pulse power drill string comprising, 
a generator (31; Claim 64) to generate electrical power (Claims 64); 
an electrode (4, 5) to emit the electrical discharge out to the subsurface formation based on the electrical power (¶ [0108]; Claims 59, 64, 92); and 
a controller (57) communicatively coupled to the generator and the electrode, 
Roland does not teach the controller communicatively coupled to the generator and the electrode, the controller to control at least one discharge parameter of the electrical discharge to encode a data communication within the electrical discharge.
Logan teaches a controller (¶ [0206-07]) communicatively coupled to the equipment (¶ [0206-07]) the controller to control at least one discharge parameter of the electrical discharge to encode a data communication within the electrical discharge (¶ [0029-31, 0033, 0067]; Claim 1). It would be obvious to one having ordinary skill in the art at the time of filing to combine the encoded data transmission system of Logan with the invention of Rodland since doing so would provide telemetry communication with downhole tools (Logan ¶ [0013]).
With respect to claim 2: Logan from the combination of Rodland and Logan further teaches a drilling fluid (¶ [0029]) to flow down the pulse power drill string and return to a surface of the borehole via an annulus (15) that is between the pulse power drill string and a wall of the borehole (¶ [0029]), wherein the drilling fluid comprises a data carrying fluid configured to carry the data communication within the electrical discharge (¶ [0029, 0067]).
With respect to claim 3: Logan from the combination of Rodland and Logan further teaches a casing (16) of the pulse power drill string is a transmission medium over which the data communication is to propagate (¶ [0026, 0172-73, 0181, 0193]).
With respect to claim 4: Logan from the combination of Rodland and Logan further teaches the subsurface formation is a transmission medium through which the data communication is to propagate (¶ [0029-31, 0033, 0067]).
With respect to claim 5: Logan from the combination of Rodland and Logan further teaches an electrical conductor positioned along the pulse power drill string is a transmission medium through which the data communication is to propagate (¶ [0035, 0193]).
With respect to claim 6: The combination of Rodland and Logan does not explicitly teach the data communication is to propagate along the electrical conductor in accordance with a shared multiple access protocol. Examiner takes official notice that shared multiple access protocols are old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of filing to combine the shared multiple access protocols known in the art with the invention of Rodland and Logan since doing so would allow multiple nodes/users to access a shared network channel in order to optimize transmission time.
With respect to claim 7: Logan from the combination of Rodland and Logan further teaches the controller to control at least one discharge parameter of the electrical discharge to encode the data communication within the electrical discharge comprises the controller to adjust at least one of 
a frequency of the electrical discharge (Claim 19), 
a timing of the pulsing of the electrical discharge, 
a phase of the electrical discharge, and 
an amplitude of the electrical discharge (Claim 19).
With respect to claim 8: Logan from the combination of Rodland and Logan further teaches: 
a receiver (28, 28’; ¶ [0039-41]; Claim 51) configured to receive the data communication within the electrical discharge (¶ [0039-41]; Claim 51), wherein the receiver is located at least one of a surface of the borehole, a device positioned in a different borehole, and a location on the pulse power drill string closer to the surface of the borehole than the electrode (Claim 51); 
a computer device (29K; ¶ [0039-41]) comprising, 
a processor (29K; ¶ [0039-41]); and 
a machine-readable medium (29K) having program code executable by the processor to cause the processor to decode the data communication based on the at least one discharge parameter (¶ [0039-41]).
With respect to claim 9: Logan from the combination of Rodland and Logan further teaches: 
a receiver (111; ¶ [0185]) positioned on the pulse power drill string closer to a surface of the borehole than the electrode (Fig. 10C; electrodes are on the bit which will be downhole of all of the string), the receiver configured to receive the data communication within the electrical discharge; 
a computer device (29K; ¶ [0039-41]) comprising, 
a processor (29K; ¶ [0039-41]); and 
a machine-readable medium (29K) having program code executable by the processor to cause the processor to, 
decode the data communication based on the at least one discharge parameter (¶ [0039-41]); and 
modify at least one generator parameter of the generator based on the decoded data communication (¶ [0031, 0033, 0039-41).
With respect to claim 10: Logan from the combination of Rodland and Logan further teaches an acoustic signal is generated as part of the electrical discharge (¶ [0036, 0039-41]; Claim 51), wherein the controller is to control the at least one discharge parameter of the electrical discharge to encode an acoustic data communication within the acoustic signal (¶ [0036, 0039-41]; Claim 51).
With respect to claim 11: All aspects of the claimed invention are taught as discussed in the rejection of claim 7 above.
With respect to claim 18: All aspects of the claimed invention are taught by the combination of Rodland and Logan as discussed in the rejections of claims 1-10 above. Logan further teaches determining a data communication to be transmitted during a pulse power drilling operation (¶ [0036-41; Claim 1, 18-19, 22); and transmute the data communication into at least one discharge parameters (¶ [0036-41; Claim 1, 18-19, 22).
With respect to claim 19: All aspects of the claimed invention are taught as discussed in the rejection of claim 7 above.
With respect to claim 20: All aspects of the claimed invention are taught as discussed in the rejection of claim 8 above.

Allowable Subject Matter
Claims 12-17 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672